GIERKE, Judge
(dissenting):
I disagree with the majority’s conclusion that the military judge erred by precluding appellant from mentioning the sentences imposed by civilian courts on other drug abusers.
Our standard of review on admission of sentencing matters is highly deferential. We reverse only for a clear abuse of discretion. United States v. Zakaria, 38 MJ 280 (CMA 1993). This Court has consistently upheld the military judge’s discretion to exclude irrelevant sentencing evidence. See United States v. Becker, 46 MJ 141, 143 (1997) (military judge may properly exclude evidence on sentencing that is irrelevant); United States v. Loving, 41 MJ 213, 273 (1994) (even in capital cases military judge has discretion to exclude evidence having little probative value), aff'd on other grounds, 517 U.S. 748, 116 S.Ct. 1737, 135 L.Ed.2d 36 (1996). Certainly, we would not hold that the accused’s “largely unfettered” right of allocution would require the military judge to permit him to read the Manhattan telephone book to the court members. 48 MJ at 133.
In United States v. Mamaluy, 10 USCMA 102, 106, 27 CMR 176, 180 (1959), this Court observed that “it has long been the rule of law that the sentences in other cases cannot be given to court-martial members for comparative purposes.” The majority overrules this principle sub silentio.
I believe that there was no abuse of discretion in this case because the sentences imposed on civilians by civilian courts were irrelevant. A civilian court’s attitude toward abuse of anabolic steroids by civilians has no relevance to the need for good order and discipline in the armed forces. In my view the military judge was well within the limits of his discretion when he excluded any mention of the civilian court sentences. I would affirm the decision of the court below.